UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7085



JEFFREY JENKINS,

                                              Plaintiff - Appellant,

          versus


RUFUS R. FLEMING, Regional Director, Common-
wealth of Virginia, Department of Corrections,
Division of Operations, Eastern Region; EDDIE
PEARSON, Chief Warden, Sussex II State Prison,
Commonwealth   of   Virginia,  Department   of
Corrections,

                                             Defendants - Appellees,

          and


COMMONWEALTH OF VIRGINIA; COMMONWEALTH OF
VIRGINIA DEPARTMENT OF CORRECTIONS, Division
of Operations, Eastern Region,

                                                          Defendants.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. T.S. Ellis, III, District Judge.
(CA-01-269-AM)


Submitted:   January 23, 2002             Decided:   February 5, 2002


Before WILLIAMS, MICHAEL, and GREGORY, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Jeffrey Jenkins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Jeffrey Jenkins seeks to appeal the district court’s order de-

nying relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint

under 28 U.S.C.A. § 1915A (West Supp. 2001).   We have reviewed the

record and the district court’s opinion and find that this appeal

is frivolous.   Accordingly, we dismiss the appeal on the reasoning

of the district court.   See Jenkins v. Fleming, No. CA-01-269-AM

(E.D. Va. filed May 29, 2001; entered May 30, 2001).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED



                                 2